Case 2:20-cv-05663-VAP-DFM Document 21 Filed 09/18/20 Page 1 of 3 Page ID #:293




   1   Darren Richie (SBN 316116)
       darren@richielitigation.com
   2   Steve Jang (SBN 330228)
   3   steve@richielitigation.com
       RICHIE LITIGATION, P.C.
   4   206 W. 4th Street, Suite 330
   5   Santa Ana, CA 92701
       Tel: (213) 265-7888 | Fax: (844) 314-1380
   6

   7   Attorneys for Plaintiffs,
       WEST COAST HOTEL MANAGEMENT, LLC, and
   8   WEST COAST ORANGE GROUP, LLC.
   9
                           UNITED STATES DISTRICT COURT
  10
                          CENTRAL DISTRICT OF CALIFORNIA
  11

  12   WEST COAST HOTEL                        Case No. 2-20-cv-05663-VAP-DFM
       MANAGEMENT, LLC dba
  13
       UNIVERSITY SQUARE HOTEL OF              DECLARATION OF STEVE JANG,
  14   FRESNO; and WEST COAST                  ESQ. IN SUPPORT OF PLAINTIFFS’
       ORANGE GROUP, LLC dba THE               MOTION TO EXTEND TIME
  15
       HOTEL FRESNO,
  16                                           [Filed concurrently herewith: Notice of
            Plaintiffs,                        Motion and Motion to Extend Time,
  17
                                               Declaration of Sosie Boyadjian, and
  18           v.                              [Proposed] Order]
  19
       BERKSHIRE HATHAWAY GUARD                Hearing Date: October 19, 2020
  20   INSURANCE COMPANIES, a                  Time: 2:00 p.m.
       Pennsylvania Company; AMGUARD           Courtroom: 8A – 1st Street Courthouse
  21
       INSURANCE COMPANY, a
  22   Pennsylvania Corporation; and DOES
       1-50, inclusive,
  23

  24        Defendants.
  25

  26

  27

  28

                                             1
                                  DECLARATION OF STEVE JANG
  32
Case 2:20-cv-05663-VAP-DFM Document 21 Filed 09/18/20 Page 2 of 3 Page ID #:294




   1                           DECLARATION OF STEVE JANG
   2   I, Steve Jang, declare as follows:
   3         1.     I am an attorney at law currently working at Richie Litigation, P.C. I have
   4   personal knowledge of the facts set forth herein and, if called as a witness, could and
   5   would competently testify completely thereto. I submit this Declaration in support of
   6   Plaintiffs’ Motion to Extend Time.
   7         2.     My paralegal Sosie Boyadjian typically calendars all my meetings,
   8   hearings, and deadlines on Firm Central. She is usually very diligent about it. With
   9   respect to Defendants’ Motion to Dismiss, my paralegal apparently calendared the
  10   hearing under the wrong event and thus the applicable deadlines were not
  11   automatically generated and calendared. After looking up the Local Rules, she
  12   informed me the deadline to submit Plaintiffs’ Opposition was on September 25, 2020.
  13         3.     Accordingly, I began gathering pertinent records/research and drafting
  14   Plaintiffs’ Opposition this morning thinking I had ample time to submit it. I had
  15   attempted to get in contact with our clients earlier this week to gather facts and obtain
  16   documents necessary to oppose Defendants’ Motion but did not hear back from them
  17   until this morning. Due to the difficulty of getting in contact with our clients and the
  18   anticipated delay in obtaining pertinent records from our clients, I was intending to ask
  19   Defendants’ counsel, Chet Kronenberg, to stipulate continuing the Motion to Dismiss
  20   hearing date before the mistaken opposition deadline of September 25, 2020. However,
  21   as I myself was looking up the Local Rules, I realized the deadline to submit the
  22   opposition was in fact no later than 21 days (September 14, 2020) as opposed to no
  23   later than 10 days as I had been informed by my paralegal. Admittedly, I should have
  24   been more diligent in confirming the opposition deadline. However, Plaintiffs should
  25   not be prejudiced due to their legal team’s negligence.
  26         4.     After this alarming realization, I immediately called Defendants’ counsel
  27   asking if he would stipulate to continuing the Motion to Dismiss hearing. He informed
  28   me he would confer with his team and get back to me. Minutes later, I received via e-
                                                2
                                     DECLARATION OF STEVE JANG
  32
Case 2:20-cv-05663-VAP-DFM Document 21 Filed 09/18/20 Page 3 of 3 Page ID #:295




   1   mail the Minute Order vacating the October 5, 2020 hearing and taking the Motion to
   2   Dismiss matter under submission based on the papers timely filed, at which point I
   3   informed Mr. Kronenberg I would be filing a FRCP 6(b)(1)(B) Motion to Extend Time
   4   due to excusable neglect. Mr. Kronenberg graciously informed me he would not
   5   oppose it. I then immediately began drafting Plaintiffs’ Motion to Extend Time.
   6         5.     On July 15, 2020, Plaintiffs, in good faith, stipulated to a 30-day
   7   extension for Defendants to Respond to Plaintiffs’ Complaint.
   8         6.     Given the opportunity, I expect I will be able to sufficiently prepare and
   9   file Plaintiffs’ Opposition to Defendants’ Motion to Dismiss by no later than
  10   September 25, 2020.
  11         7.     Though I have reserved October 19, 2020 as the date for the hearing on
  12   Plaintiffs’ Motion to Extend Time pursuant to Local Rule 6-1, I would be willing to
  13   advance the hearing date so as not cause any further delays if agreeable with the Court
  14   and Defendants.
  15

  16         I declare under penalty of perjury that the foregoing is true and correct.
  17

  18         Executed at Los Angeles, California.
  19
  20   Dated: September 17, 2020
  21                                             By:________________________________
  22
                                                   Steve Jang, Esq.

  23

  24

  25

  26

  27

  28

                                                3
                                     DECLARATION OF STEVE JANG
  32
